Motion to dismiss appeal to this court from an order changing the place of trial of Action No. 5 granted, without costs, and appeal dismissed. The order appealed from was entered in Onondaga County on March 24, 1958, and a certified copy thereof was thereafter filed in Queens County. (See Rules Civ. Prac., rules 15, 147.) *803The appeal should be heard in the Appellate Division of the Supreme Court, Fourth Judicial Department. (Civ. Prac. Act, § 617.) Appellants may, if so advised, apply to the proper court for leave to amend the notice of appeal. The dismissal -.of the appeal to this court shall be without prejudice to such application. (Civ, Prac. Act, § 107; Kalish v. Belmont Motors, 280 App. Div. 824 and eases there cited; People v. Schoff, 266 App. Div. 158.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.